Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 1 of 12 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 117390

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



Tyhessia McMillan, individually and on behalf of all
others similarly situated,                                     Docket No:

                                         Plaintiff,            CLASS ACTION COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
Tate & Kirlin Associates, Inc.,

                                         Defendant.


       Tyhessia McMillan, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Tate & Kirlin Associates, Inc. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 2 of 12 PageID #: 2




          4.    At all relevant times, Defendant conducted business within the State of New
York.


                                             PARTIES
          5.    Plaintiff Tyhessia McMillan is an individual who is a citizen of the State of New
York residing in Kings County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Tate & Kirlin Associates, Inc., is a
Pennsylvania Corporation with a principal place of business in Philadelphia County,
Pennsylvania.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                 THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977) reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, “the FDCPA enlists the efforts of sophisticated consumers
... as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the
deterrent effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516



                                                  2
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 3 of 12 PageID #: 3




F.3d 85, 91 (2d Cir. 2008).
       17.       As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       18.       Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell74 F.3d at 34.
       19.       If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer
Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA
if it is “open to more than one reasonable interpretation, at least one of which is inaccurate,” or if
the communication “would make the least sophisticated consumer uncertain as to her rights.”
Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson516 F.3d at 90.
       20.       The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only
be considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63
(2d Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt
collector. Id.


                          ALLEGATIONS SPECIFIC TO PLAINTIFF
       21.       Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       22.       The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       23.       The alleged Debt does not arise from any business enterprise of Plaintiff.
       24.       The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).




                                                  3
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 4 of 12 PageID #: 4




          25.   At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          26.   At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
          27.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated February 12, 2019. (A true and accurate copy is annexed hereto as “Exhibit
1.”)
          28.   The Letter conveyed information regarding the alleged Debt.
          29.   The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
          30.   The Letter was received and read by Plaintiff.
          31.   15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
          32.   The deprivation of Plaintiff's rights will be redressed by a favorable decision
herein.

                                        FIRST COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
          33.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          34.   15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
          35.   An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
          36.   An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a deceptive representation made in connection with the
collection of any debt, in violation of 15 U.S.C. § 1692e.
          37.   An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a misleading representation made in connection with the
collection of any debt, in violation of 15 U.S.C. § 1692e.
          38.   15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
amount, or legal status of any debt.


                                                   4
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 5 of 12 PageID #: 5




       39.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation of the character of the debt, in violation
of 15 U.S.C. § 1692e(2)(A).
       40.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation of the amount of the debt, in violation
of 15 U.S.C. § 1692e(2)(A).
       41.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation of the legal status of the debt, in
violation of 15 U.S.C. § 1692e(2)(A).
       42.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       43.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation made in an attempt to collect the debtin
violation of 15 U.S.C. § 1692e(10).
       44.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a deceptive means used in an attempt to collect the debtin
violation of 15 U.S.C. § 1692e(10).
       45.     The Letter alleges that Plaintiff owed $964.29.
       46.     Plaintiff did not owe $964.29.
       47.     Plaintiff did not owe any money at all to the entity on whose behalf Defendant
was seeking to collect.
       48.     Defendant's allegation that Plaintiff owed $964.29, when Plaintiff did not owe any
money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       49.     Defendant's allegation that Plaintiff owed $964.29, when Plaintiff did not owe any
money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.




                                                   5
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 6 of 12 PageID #: 6




       50.     Defendant's allegation that Plaintiff owed $964.29, when Plaintiff did not owe any
money at all to the entity on whose behalf Defendant was seeking to collect, is a misleading
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       51.     Defendant's allegation that Plaintiff owed $964.29, when Plaintiff did not owe any
money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       52.     Defendant's allegation that Plaintiff owed $964.29, when Plaintiff did not owe any
money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       53.     Defendant's allegation that Plaintiff owed $964.29, when Plaintiff did not owe any
money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       54.     Defendant's allegation that Plaintiff owed $964.29, when Plaintiff did not owe any
money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made in an attempt to collect the alleged Debtin violation of 15 U.S.C. §
1692e(10).
       55.     Defendant's allegation that Plaintiff owed $964.29, when Plaintiff did not owe any
money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive means
used in an attempt to collect the alleged Debtin violation of 15 U.S.C. § 1692e(10).
       56.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                      SECOND COUNT
                 Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       57.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       58.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       59.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.




                                                     6
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 7 of 12 PageID #: 7




       60.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       61.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       62.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
amount, or legal status of any debt.
       63.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the
character of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       64.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       65.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the legal
status of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       66.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       67.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in an
attempt to collect the debtin violation of 15 U.S.C. § 1692e(10).
       68.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive means used in an attempt
to collect the debtin violation of 15 U.S.C. § 1692e(10).
       69.     The Letter claims that Plaintiff owes a debt to LVNV FUNDING LLC.
       70.     Plaintiff did not owe a debt to LVNV FUNDING LLC.
       71.     LVNV FUNDING LLC never offered to extend credit to Plaintiff.
       72.     LVNV FUNDING LLC never extended credit to Plaintiff.
       73.     Plaintiff was never involved in any transaction with LVNV FUNDING LLC.
       74.     Plaintiff never entered into any contract with LVNV FUNDING LLC.



                                                   7
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 8 of 12 PageID #: 8




       75.     Plaintiff never did any business with LVNV FUNDING LLC.
       76.     Plaintiff was never indebted to LVNV FUNDING LLC.
       77.     LVNV FUNDING LLC is a stranger to Plaintiff.
       78.     Defendant's allegation that Plaintiff owed a debt to LVNV FUNDING LLC, when
Plaintiff did not owe a debt to LVNV FUNDING LLC, is a false representation made by
Defendant in connection with Defendant's collection of the alleged Debt, in violation of 15
U.S.C. § 1692e.
       79.     Defendant's allegation that Plaintiff owed a debt to LVNV FUNDING LLC, when
Plaintiff did not owe a debt to LVNV FUNDING LLC, is a deceptive representation made by
Defendant in connection with Defendant's collection of the alleged Debt, in violation of 15
U.S.C. § 1692e.
       80.     Defendant's allegation that Plaintiff owed a debt to LVNV FUNDING LLC, when
Plaintiff did not owe a debt to LVNV FUNDING LLC, is a misleading representation made by
Defendant in connection with Defendant's collection of the alleged Debt, in violation of 15
U.S.C. § 1692e.
       81.     Defendant's allegation that Plaintiff owed a debt to LVNV FUNDING LLC, when
Plaintiff did not owe a debt to LVNV FUNDING LLC, is a false representation of the character
of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       82.     Defendant's allegation that Plaintiff owed a debt to LVNV FUNDING LLC, when
Plaintiff did not owe a debt to LVNV FUNDING LLC, is a false representation of the amount of
the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       83.     Defendant's allegation that Plaintiff owed a debt to LVNV FUNDING LLC, when
Plaintiff did not owe a debt to LVNV FUNDING LLC, is a false representation of the legal
status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       84.     Defendant's allegation that Plaintiff owed a debt to LVNV FUNDING LLC, when
Plaintiff did not owe a debt to LVNV FUNDING LLC, is a false representation made in an
attempt to collect the alleged Debtin violation of 15 U.S.C. § 1692e(10).
       85.     Defendant's allegation that Plaintiff owed a debt to LVNV FUNDING LLC, when
Plaintiff did not owe a debt to LVNV FUNDING LLC, is a deceptive means used in an attempt
to collect the alleged Debtin violation of 15 U.S.C. § 1692e(10).
       86.     Defendant's demand that Plaintiff make payment for a debt that she does not owe



                                                8
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 9 of 12 PageID #: 9




is a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
         87.     Defendant's request that Plaintiff make payment for a debt that she does not owe
is a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
         88.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.



                                         THIRD COUNT
                          Violations of 15 U.S.C. §§ 1692e and 1692e(10)
         89.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         90.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         91.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         92.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e.
         93.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumerit is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         94.     A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible
to an inaccurate reading by the least sophisticated consumer.
         95.     The Letter states “Our client has authorized us to offer a discount for 20% of your
balance or $192.86 to satisfy this account. (Saving you $771.43) Please respond by 02-26-19 to
take advantage of this offer.”
         96.     The Letter fails to state whether the settlement payment must be sent by the
consumer, or received by the Defendant, by the stated deadline in order to accept the settlement
offer.
         97.     Whether a payment would actually settle the debt is, by definition, a material term
of a settlement offer and must be communicated clearly and effectively.
         98.     The Letter can be interpreted by least sophisticated consumer to mean that such
payment must be mailed to the Defendant by the stated deadline in order to accept the settlement


                                                     9
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 10 of 12 PageID #: 10




offer.
         99.     The Letter can also be interpreted by least sophisticated consumer to mean that
such payment must be received by the Defendant by the stated deadline in order to accept the
settlement offer.
         100.    The least sophisticated consumer reading the Letter would be left to wonder about
a material term of the offer.
         101.    As a result of the foregoing, in the eyes of the least sophisticated consumerthe
Letter is open to more than one reasonable interpretation, at least one of which is inaccurate.
         102.    Because the Letter is open to more than one reasonable interpretation by least
 sophisticated consumerit violates 15 U.S.C. §§ 1692e and 1692e(10).
         103.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
 sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
         104.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
 and is liable to Plaintiff therefor.


                                        CLASS ALLEGATIONS
         105.    Plaintiff brings this action individually and as a class action on behalf of all
 persons similarly situated in the State of New York.
         106.    Plaintiff seeks to certify a class of:
                      All consumers to whom Defendant sent a collection letter
                      substantially and materially similar to the Letter sent to Plaintiff,
                      which letter was sent on or after a date one year prior to the filing of
                      this action to the present.

         107.    This action seeks a finding that Defendant's conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
         108.    The Class consists of more than thirty-five persons.
         109.    Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
         110.    The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the


                                                    10
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 11 of 12 PageID #: 11




Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendant has acted in a manner applicable to the Class as a whole such that declaratory relief is
warranted.
        111.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendant's conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                         JURY DEMAND
        112.    Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
        WHEREFOREPlaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with

                    g. Such other relief that the Court determines is just and proper.




                                                 11
Case 1:20-cv-00777-LDH-RML Document 1 Filed 02/12/20 Page 12 of 12 PageID #: 12




 DATED: February 11, 2020
                                    BARSHAY SANDERS, PLLC

                                    By: _/s/ Craig B. Sanders
                                    Craig B. Sanders, Esquire
                                    100 Garden City Plaza, Suite 500
                                    Garden City, New York 11530
                                    Tel: (516) 203-7600
                                    Fax: (516) 706-5055
                                    csanders@barshaysanders.com
                                    Attorneys for Plaintiff
                                    Our File No.: 117390




                                      12
